Citation Nr: 1449502	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran's spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran and his wife attended a personal hearing that was chaired by the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington, D.C., in November 2012.  A transcript of the hearing has been associated with the Veteran's file on the Virtual VA paperless claims processing system.  In a February 2013 decision, the Board, in pertinent part, denied the instant claim.  The Veteran appealed and in a July 2014 decision, the Court of Appeals for Veterans' Claims (Court) vacated the February 2013 decision and remanded the claim back to the Board for readjudication consistent with the Court's decision.  

In its decision, the Court instructed the Board to determine whether a claim for service connection for Alzheimer's disease as secondary to service-connected prostate cancer had been raised by the record.  Review of the record indicates that such a claim has been raised.  As this claim is not currently on appeal before the Board, it is referred to the RO for appropriate action

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is reasonably shown to be unable to obtain or retain substantially gainful employment as a result of his service-connected prostate cancer.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

In a June 2011 rating decision, the RO granted service connection for prostate cancer and assigned a noncompensable rating effective June 28, 2010.  Then, in the January 2012 rating decision, the RO increased the rating to 60 percent effective June 28, 2010.  As a result the Veteran meets the minimum schedular requirement for assignment of a TDIU based on this sole service-connected disability.  38 C.F.R. § 4.16(a).  



Upon reconsideration, the evidence indicates that the Veteran is a college graduate and subsequent to his graduation worked almost exclusively as a musician.  However, he was diagnosed with prostate cancer in February 2005, underwent a radical prostatectomy that same year and then subsequently developed Alzheimer's disease, which is not currently subject to service connection.  Also, at a July 2011 QTC examination, it was noted that the Veteran had urinary frequency every 20 minutes and once every hour at night and his wife testified during the November 2012 hearing that he needed to be changed at least six to eight times per day.  It is unclear from the record how much of this incontinence is a result of the Veteran's Alzheimer's disease and the Board is precluded from differentiating between symptomatology attributable to nonservice-connected disability and service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Notably, there is conclusory medical opinion evidence of record indicating that the Veteran's prostate cancer would not preclude him from employment but these findings do not include any comment on the relative contribution of the prostate cancer and Alzheimer's disease to incontinence and there is no indication that the disruption that might be caused by the severe urinary frequency/incontinence was factored in to the ultimate medical conclusion.  Thus, as the record does not contain medical evidence that specifically separates out the effect of the prostate cancer and the effect of the Alzheimer's disease, for purposes of this decision, the Board considers all of the incontinence/urinary frequency as secondary to the service-connected prostate cancer/residuals of prostatectomy.  

Additionally, the Board finds that the necessity of having to change clothes so frequently as a result of this symptomatology and to otherwise respond to the urinary frequency, would reasonably preclude the Veteran from performing his past work as a musician, along with other forms of employment for which he might otherwise be qualified given his college education and limited work experience outside of the field of music.  Consequently, resolving reasonable doubt in his favor, the Veteran is shown not to be able to retain substantially gainful 

employment as a result of his service-connected prostate cancer.  38 C.F.R. § 3.102, 4.16.  Accordingly, assignment of a TDIU is warranted.   38 C.F.R. § 4.16.     


ORDER

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


